                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN

TERRILL BARNES n/k/a TERRILL THOMAS, JR.,
CURTISS PIGGEE, A.T.A., born in 2013, by his mother
and guardian, MICHELLE ACOSTA, and T.J.T., born in
2009, by his mother and guardian, SAFRAUYNA PULLEY,
                   Plaintiffs,
         v.                                                Case No. 17-cv-355-pp
MILWAUKEE COUNTY, DAVID J. CLARKE, JR.,
RICHARD E. SCHMIDT, KEVIN NYKLEWICZ, SCOTT SOBEK,
JEFFREY ANDRYKOWSKI, JOSHUA BRIGGS,
STEVEN HAW, KASHKA MEADORS, DEVONTA TOWNES,
RAFAEL BRITO, MATTHEW CARROLL, LECARLIN COLLINS,
BRIAN DRAGOO, ANTHONY EMANUELE, JORDON JOHNSON,
THOMAS LAINE, DAVID LEDGER, JOSHUA LEGERE,
DEVIN O’DONNELL, JAMES RAMSEY-GUY, DECORIE SMITH,
DOMINIQUE SMITH, JOHN WEBER, ARMOR CORRECTIONAL
HEALTH SERVICES, INC., KAREN HORTON, KAREN GRAY,
DEBORAH MAYO, and AMANDA OCACIO,
                   Defendants.

ESTATE OF TERRILL J. THOMAS, by and through
its special administrator Tiffany Robertson,
                   Plaintiff,
         and
MILWAUKEE COUNTY,
                   Third-Party Plaintiff,
         v.                                                Case No. 17-cv-1128-pp
MILWAUKEE COUNTY, DAVID J. CLARKE, JR.,
NANCY EVANS, KEVIN NYKLEWICZ, SCOTT SOBEK,
JEFFREY ANDRYKOWSKI, LT. JOSHUA BRIGGS,
STEVEN HAW, KASHKA MEADORS, DEVONTA TOWNES,
RAFAEL BRITO, MATTHEW CARROLL, LECARLIN COLLINS,
BRIAN DRAGOO, ANTHONY EMANUELE, JORDON JOHNSON,
THOMAS LAINE, DAVID LEDGER, JOSHUA LEGERE,
DEVIN O’DONNELL, JAMES RAMSEY-GUY, DECORIE SMITH,
DOMINIQUE SMITH, JOHN WEBER, ARMOR CORRECTIONAL
HEALTH SERVICES, INC., KAREN HORTON, KAREN GRAY,
DEBORAH MAYO, and AMANDA OCACIO,
                   Defendants.

                                      MOTION TO WITHDRAW


4815-8752-4738.1
              Case 2:17-cv-00355-PP Filed 12/26/18 Page 1 of 3 Document 75
         Charles H. Bohl hereby moves this Court for an order allowing him to withdraw as one of

the attorneys for defendants Milwaukee County, David A. Clarke, Jr., Richard Schmidt, Scott

Sobek, Joshua Briggs, Steven Haw, Devonta Townes, Rafael Brito, Matthew Carroll, LeCarlin

Collins, Brian Dragoo, Anthony Emanuele, David Ledger, Joshua Legere, Devin O’Donnell, and

Decorie Smith in Case No. 17-cv-355 and for defendants Milwaukee County, Joshua Briggs,

Rafael Brito, Matthew Carroll, David A. Clarke, Jr., LeCarlin Collins, Brian Dragoo, Anthony

Emanuele, Steven Haw, David Ledger, Joshua Legere, Devin O’Donnell, Decorie Smith, Scott

Sobek, and Devonta Townes in Case No. 17-cv-1128.

         Other attorneys at the law firm of Husch Blackwell LLP who have previously appeared in

these cases will continue to represent the aforementioned defendants.         As a result, the

undersigned counsel’s withdrawal will not adversely affect the representation of said defendants

and will not delay the disposition of this case.

         WHEREFORE, the undersigned respectfully requests that this Court enter an order

allowing for his withdrawal as counsel for defendants Milwaukee County, David A. Clarke, Jr.,

Richard Schmidt, Scott Sobek, Joshua Briggs, Steven Haw, Devonta Townes, Rafael Brito,

Matthew Carroll, LeCarlin Collins, Brian Dragoo, Anthony Emanuele, David Ledger, Joshua

Legere, Devin O’Donnell, and Decorie Smith in Case No. 17-cv-355 and for defendants

Milwaukee County, Joshua Briggs, Rafael Brito, Matthew Carroll, David A. Clarke, Jr., LeCarlin

Collins, Brian Dragoo, Anthony Emanuele, Steven Haw, David Ledger, Joshua Legere, Devin

O’Donnell, Decorie Smith, Scott Sobek, and Devonta Townes in Case No. 17-cv-1128.




                                              2
4815-8752-4738.1
             Case 2:17-cv-00355-PP Filed 12/26/18 Page 2 of 3 Document 75
         Dated this 26th day of December, 2018.

                                                  s/ Charles H. Bohl
                                                  Charles H. Bohl
                                                  HUSCH BLACKWELL LLP
                                                  555 East Wells Street, Suite 1900
                                                  Milwaukee, WI 53202-3819
                                                  (414) 271-2300 Phone
                                                  Charles.Bohl@huschblackwell.com




                                            3
4815-8752-4738.1
             Case 2:17-cv-00355-PP Filed 12/26/18 Page 3 of 3 Document 75
